

Exhibit 10.1



CENTERLINE HOLDING COMPANY
 
ROSS NON-QUALIFIED SHARE OPTION AGREEMENT
 
THIS NON-QUALIFIED SHARE OPTION AGREEMENT (this “Agreement”) is made as of July
13, 2007 (the “Grant Date”), by and between Centerline Holding Company, a
Delaware statutory trust (the “Company”), and Stephen M. Ross (the “Optionee”).
 
WHEREAS, in consideration of the Optionee agreeing to serve as Non-Executive
Chairman of the Board of Trustees of the Company (“Non-Executive Chairman”), the
Company has undertaken to issue to the Optionee an option to purchase common
shares of beneficial interest of the Company (the “Company Shares”) in
accordance with the further terms of this Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.               Grant of Option.
 
The Company hereby grants to the Optionee the right and option (the “Option”) to
purchase all or any part of an aggregate of 800,000 common shares of beneficial
interest of the Company (the “Option Shares”), subject to, and in accordance
with, the terms and conditions set forth in this Agreement.  The Option is not
intended to qualify as an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.
 
Section 2.               Purchase Price.
 
The price at which the Optionee shall be entitled to purchase Option Shares upon
the exercise of the Option shall be $17.78 per Option Share.
 
Section 3.               Shares Subject to this Agreement.
 
The Company shall reserve for issuance, for the purposes of this Agreement, out
of its authorized but unissued Company Shares, or out of Company Shares held in
the Company’s treasury, or partly out of each, the Option Shares.  If the Option
expires or terminates, according to the applicable provisions hereunder, for any
reason without having been exercised in full, the Optionee shall not have any
rights with respect to the Company Shares subject to the unexercised portion of
the Option.
 
Section 4.               Duration of the Option.
 
The Option shall be exercisable to the extent and in the manner provided herein
to and including November 17, 2013 (the “Exercise Term”); provided, however,
that the Option may be terminated earlier as provided in Section 5(b), 7(a),
7(b), 11(a) or 11(b).  Any unexercised portion of the Option that is not
exercised during the Exercise Term shall be deemed
 

2

--------------------------------------------------------------------------------



terminated at the end of the Exercise Term (or at such earlier time as provided
in Section 5(b), 7(a), 7(b), 11(a) or 11(b)).
 
Section 5.               Exercisability of Option.
 
(a)           Unless otherwise provided in this Agreement, the Option shall
entitle the Optionee to purchase, in whole at any time, or in part from time to
time, 400,000 of the total number of Option Shares covered by the Option on and
after the date hereof, an additional 200,000 Option Shares on and after November
17, 2007, and the remaining 200,000 Option Shares on and after November 17,
2008, and each such right of purchase shall be cumulative and shall continue,
unless sooner exercised or terminated as herein provided, during the remaining
period of the Exercise Term.
 
(b)           If the Optionee dies during the Exercise Term and the Option has
not otherwise terminated in accordance with the terms of this Agreement, all
Option Shares covered by the Option that have not already vested pursuant to
Section 5(a) shall vest upon the death of the Optionee and the unexercised
portion of the Option may be exercised during the Exercise Term by the executor
or administrator of the Optionee’s estate, or by the person(s) to whom the
unexercised portion of the Option is transferred by will or the laws of decent
and distribution.
 
Section 6.               Manner of Exercise and Payment.
 
(a)           Subject to the terms and conditions of this Agreement, the Option
may be exercised by delivery of written notice to the Company, in substantially
the form attached hereto as Appendix I, at its principal executive office.  Such
notice shall state that the Optionee is electing to exercise the Option and the
number of Option Shares to be exercised under the Option and shall be signed by
the Optionee.  If requested by the Company, the Optionee shall (i) deliver this
Agreement to the Company which shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of the Optionee to exercise
the Option.
 
(b)           The notice of exercise described in Section 6(a) hereof shall be
accompanied by the full purchase price for the Option Shares to be acquired
under the Option by any one or a combination of the following: (i) cash (by
certified check or wire transfer of immediately available funds), (ii) if
requested by the Optionee, to the extent permitted by applicable law,
transferring fully paid Company Shares held at least six (6) months to the
Company with a Fair Value (as defined in Section 15(c) below) equal to the
aggregate purchase price (less any portion paid in cash pursuant to clause (i)
or by the surrender of a vested right to Option Shares pursuant to clause (iii))
or (iii) if requested by the Optionee, to the extent permitted by applicable
law, surrendering the vested right of the Optionee to exercise this Option for
Option Shares with a Fair Value in excess of the Exercise Price for such Option
Shares equal to the aggregate purchase price (less any portion paid in cash
pursuant to clause (i) or by transfer of Company Shares pursuant to clause
(ii)).  In addition, the Optionee may provide instructions to the Company that
upon receipt of the Option purchase price in cash, by certified check or by wire
transfer of immediately available funds, from a broker or dealer acting at the
direction of the Optionee, in payment for any Option Shares pursuant to the
exercise of the Option, the Company shall issue such Option Shares directly to
the designated broker or dealer.  Any Company Shares to be valued in connection
with a transfer of Company Shares to the Company
 

3

--------------------------------------------------------------------------------


 
or Option Shares to be valued in connection with a surrender of vested rights to
exercise this Option for Option Shares as payment of the purchase price under
the Option shall be valued at their Fair Value on the day preceding the date of
exercise of the Option.  No fractional Option Shares (or cash in lieu thereof)
shall be issued upon exercise of an Option and the number of Option Shares that
may be purchased upon exercise shall be rounded to the nearest number of whole
Option Shares.
 
(c)           Upon receipt of notice of exercise and full payment for the Option
Shares in respect of which the Option is being exercised, the Company shall,
subject to Section 9 of this Agreement, take such action as may be necessary to
effect the transfer to the Optionee of the number of Option Shares as to which
such exercise was effective within five (5) Business Days thereof, including,
without limitation, issuing and delivering the Option Shares to the Optionee and
entering the Optionee’s name as a shareholder of record on the books of the
Company with respect to the Option Shares.
 
(d)           The Optionee shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any Option Shares subject to the
Option until (i) the Option shall have been exercised pursuant to the terms of
this Agreement and the Optionee shall have paid the full purchase price for the
number of Option Shares to be acquired under the Option, (ii) the Company shall
have issued and delivered the Option Shares to the Optionee, and (iii) the
Optionee’s name shall have been entered as a shareholder of record on the books
of the Company with respect to the Option Shares, whereupon the Optionee shall
have full voting and other ownership rights with respect to such Option
Shares.  Except as otherwise expressly provided in this Agreement, no adjustment
shall be made for cash dividends or other distributions or rights for which the
record date is prior to the date on which any Option Shares are issued.
 
Section 7.              Termination of Option.
 
(a)           Service as Non-Executive Chairman.  Except to the extent otherwise
provided in Section 5(b), if the Optionee resigns, retires or otherwise
voluntarily ceases to serve as Non-Executive Chairman or as a Managing Trustee
of the Company, the right to exercise the Option shall terminate immediately on
the date the Optionee resigns, retires or otherwise voluntarily ceases to serve
as Non-Executive Chairman or as a Managing Trustee with respect to any Option
Shares that have not vested on such date.  The Optionee may exercise the Option
with respect to any Option Shares that have vested prior to such date during the
Exercise Period.
 
(b)           Breach of Future Relations Agreement.  In the event the Optionee
or the Contributor Affiliated Parties (as defined in the Future Relations
Agreement, dated as of November 17, 2003 (the “Future Relations Agreement”), by
and among Centerline Capital Company LLC (“CCC”, formerly known as CharterMac
Capital Company, LLC), the Optionee, Related General II L.P. and The Related
Companies, L.P.) are in material breach of the Future Relations Agreement and
such breach is not cured within thirty (30) days following the giving by the
Company of written notice of such breach, specifying in reasonable detail the
nature of such breach, to the Optionee (or, if the breach is not capable of cure
within such thirty (30) day period and the Optionee is proceeding diligently to
cure such breach, within sixty (60) days following
 

4

--------------------------------------------------------------------------------



the giving by the Company of written notice of such breach to the Optionee), the
Option shall terminate immediately upon the expiration of the thirty (30) day
(or, if applicable, sixty (60) day) cure period with respect to any Option
Shares that have not vested on such date; provided, however, that the Option
shall not terminate if (i) the breach is a single occurrence that is incapable
of being cured and (ii) Optionee is able to make the Company and CCC whole with
respect to the breach and promptly does so to the Company’s and CCC’s reasonable
satisfaction following receipt by Optionee of written notice of such breach from
the Company.  The Optionee may exercise the Option with respect to any Option
Shares that have vested prior to the applicable termination date during the
Exercise Period.  Notwithstanding any provision hereof to the contrary, the
Optionee’s right to exercise all or any portion of the Option shall be suspended
during the period beginning on the date notice of breach is given to the
Optionee and ending on the date that the breach has been cured.
 
Section 8.               Nontransferability.
 
The Option shall not be assignable or transferable by the Optionee, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution; provided, however, that following the fifth anniversary of the
Grant Date the Option may be assigned or transferred to any Permitted Transferee
or any other Person consented to by the Company if such Permitted Transferee or
other Person shall furnish to the Company a written agreement to be bound by and
comply with the provisions of this Agreement applicable to the Optionee.
 
Section 9.               General Restrictions.
 
(a)            Optionee Representations.  As a condition to any exercise of
rights to purchase Option Shares the Optionee shall be required to represent and
warrant that he is acquiring the Option Shares solely for his own account for
the purpose of investment and not with a view to or for sale in connection with
any distribution of any thereof.  The Optionee shall be required to agree that
he will not, directly or indirectly, offer, transfer, sell, pledge, hypothecate
or otherwise dispose of the Option Shares (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of the Option Shares) except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.  Certificates representing the Option Shares issued upon
exercise of the Option shall bear such legends as are deemed appropriate by
legal counsel to the Company, unless the Optionee provides a written opinion of
legal counsel, satisfactory to the Company, that any such legend is not
required.
 
(b)            Compliance with Securities Laws.  The Company shall provide the
Optionee with such information, statements, discussions and analyses with
respect to the Company in such manner and at such times as may be required under
state or federal securities laws.
 
Section 10.             Recapitalization.
 
In the event that the outstanding Company Shares are changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, stock split, stock dividend,
combination or subdivision, an
 

5

--------------------------------------------------------------------------------



appropriate and proportionate adjustment shall be made in the number and kind of
shares subject to this Agreement and in the number, kind and per share exercise
price of shares subject to the unexercised portion of the Option.  Any such
adjustment to the unexercised portion of the Option shall be made without change
in the total price applicable to the unexercised portion of the Option as of the
date of such adjustment.
 
Section 11.             Reorganization.
 
(a)           In the event that the Company is merged, consolidated or otherwise
reorganized with another entity or person other than an Affiliate, and the
Company is not a surviving entity, the board of directors or other governing
body of any entity assuming the obligations of the Company shall either (i) make
appropriate provision for the protection of the unexercised portion of the
Option by the substitution on an equivalent basis of appropriate shares or other
securities of the merged, consolidated or otherwise reorganized entity that will
be issuable in respect of the Option Shares (provided that no additional
benefits shall be conferred upon the Optionee as a result of such substitution),
or (ii) upon written notice to the Optionee, provide that the unexercised
portion of the Option is vested in full (if not already so vested) and must be
exercised within a specified number of days of the date of such notice or the
unexercised portion of the Option will be terminated, or (iii) upon written
notice to the Optionee, provide that the unexercised portion of the Option is
vested in full (if not already so vested) and shall be purchased by the
successor entity within a specified number of days of the date of such notice at
a price equal to the value the Optionee would have received if he then exercised
his unexercised portion of the Option and immediately received full payment in
respect of such exercise, as determined in good faith by the successor entity;
provided, however, that in the event the common shareholders of the Company will
receive shares or other securities of the merged, consolidated or otherwise
reorganized entity, the board of directors or other governing body of any entity
assuming the obligations of the Company shall make appropriate provision for the
protection of the unexercised portion of the Option by the substitution on an
equivalent basis of such shares or other securities of the merged, consolidated
or otherwise reorganized entity that will be issuable in respect of the Option
Shares (provided that no additional benefits shall be conferred upon the
Optionee as a result of such substitution).
 
(b)           In the event that all or substantially all of the assets or more
than 51% of the outstanding equity securities of the Company entitled to vote
for trustees is acquired by any other entity or person other than an Affiliate
or an entity or person or any Affiliate thereof owning 5% or more of the
outstanding voting stock of the Company, or there is a liquidation of the
Company, the Company may either (i) upon written notice to the Optionee, provide
that the unexercised portion of the Option is vested in full (if not already so
vested) and must be exercised within a specified number of days of the date of
such notice or the unexercised portion of the Option will be terminated, or
(ii) upon written notice to the Optionee, provide that the unexercised portion
of the Option is vested in full (if not already so vested) and shall be
purchased by the Company or its successor within a specified number of days of
the date of such notice at a price equal to the value the Optionee would have
received if he then exercised his unexercised portion of the Option and
immediately received full payment in respect of such exercise, as determined in
good faith by the Company.
 

6

--------------------------------------------------------------------------------





 
Section 12.               Trustee Rights.
 
Nothing contained in this Agreement shall constitute evidence of any agreement
or understanding, express or implied, that the Optionee has a right to continue
as a Managing Trustee for any period of time.
 
Section 13.               Withholding of Taxes and Notice of Disposition.
 
The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option.  In addition, if the Optionee is entitled to receive
Option Shares upon exercise of the Option, the Optionee shall pay the
Withholding Taxes to the Company in cash prior to the issuance, or release from
escrow, of such Option Shares.  In satisfaction of the obligation to pay
Withholding Taxes to the Company, the Company may, in its discretion and subject
to compliance with applicable securities laws and regulations, withhold Option
Shares having an aggregate Fair Value on the date preceding the date of such
issuance equal to the Withholding Taxes.
 
Section 14.              Modification of Agreement.
 
This Agreement may be modified, amended, suspended or terminated, and any
terms  or conditions may be waived, but only by a written instrument executed by
the parties hereto (which, in the case of the Company, shall require the
approval of a majority of the independent trustees of the Company).
 
Section 15.             Definitions.
 
(a)           Affiliate.  The term “Affiliate” shall mean a corporation or other
entity or person which, at the time of reference, directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the Company.
 
(b)           Business Day.  The term “Business Day” shall mean any day that the
New York Stock Exchange is open for business.
 
(c)           Fair Value.  The term “Fair Value” of an Option Share or a Company
Share, as applicable, shall mean (i) if the Company Shares are traded on a
national securities exchange, the closing price for the Company Shares on the
day immediately preceding the date of determination or if there is no closing
price on such date, the last preceding closing price, (ii) if the Company Shares
are not traded on a national securities exchange, the mean of the high bid and
ask quotes of the Company Shares as reported in the NASDAQ/NMS reports or the
National Quotation Bureau Inc.’s pink sheets or in the NASD Bulletin Board on
the day immediately preceding the date of determination or if there were no high
bid and ask quotes on such date, the last preceding day that there were, and
(iii) if neither (i) or (ii) are applicable, as determined in good faith by the
Company (which determination shall require the approval of a majority of the
independent trustees of the Company).
 

7

--------------------------------------------------------------------------------



(d)           Managing Trustee.  The term “Managing Trustee” shall have the
meaning ascribed thereto in the Second Amended and Restated Trust Agreement of
the Company dated as of November 17, 2003.
 
(e)           Permitted Transferee.  The term “Permitted Transferee” shall mean:
(i) any spouse, parent, lineal descendent, parent-in-law, nephew, niece,
brother, sister, brother-in-law, sister-in-law, stepchild, son-in-law and
daughter-in-law of the Optionee or his spouse; (ii) any corporation, limited
partnership or limited liability company in which all of the shares, partnership
interests or membership interests are owned by the Optionee or the persons
listed in (i) above; (iii) in case of the death of any of the foregoing persons,
a transfer by will or by the laws of the intestate succession to executors,
administrators, testamentary trustees, legatees or beneficiaries; or (iv)
trusts, the only beneficiaries of which are the Optionee, the persons listed in
(i), (ii) and (iii) and/or are charitable organizations.
 
Section 16.             Severability.
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
Section 17.             Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.
 
Section 18.             Successors in Interest.
 
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Optionee’s
legal representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators and successors.
 
[Signature page follows]
 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above written.
 

 
CENTERLINE HOLDING COMPANY
       
By:
/s/ Marc D. Schnitzer 
 
Name:
Marc D. Schnitzer
 
Title:
Chief Executive Officer and President



 

 
OPTIONEE:
       /s/ Steven M. Ross  
STEPHEN M. ROSS



 








--------------------------------------------------------------------------------



Appendix I
NOTICE OF EXERCISE OF OPTION UNDER THE
CENTERLINE HOLDING COMPANY
NON-QUALIFIED SHARE OPTION AGREEMENT




Centerline Holding Company
625 Madison Avenue
New York, New York  10022


Gentlemen:


I hereby exercise my option to purchase common shares of beneficial interest
(the “Option Shares”) in Centerline Holding Company (the “Company”), under the
terms and conditions of that certain Non-Qualified Share Option Agreement, dated
as of July [__], 2007, by and between Stephen M. Ross and the Company, as
follows:


(1)           Number of shares:
(2)           Option price per share:
(3)           Aggregate purchase price [(1) x (2)]:




Enclosed or accompanying delivery of this notice is payment in the form of:


 
(a)
Cash.  Cash, certified check, or wire transfer of immediately available funds in
United States dollars payable to the order of the Company in the amount of the
aggregate purchase price [(3) above].



 
(b)
Company Shares.  To the extent permitted by applicable law, certificates duly
endorsed in blank for Company Shares with a Fair Value on the day preceding the
date of this notice equal to the aggregate purchase price [(3) above].



 
(c)
Surrender of Option Rights.  To the extent permitted by applicable law,
surrender of my vested right to exercise the Option for Option Shares with a
Fair Value in excess of the Exercise Price for such Option Shares equal to the
aggregate purchase price [(3) above].



 
(d)
Any combination of the above.



Note:
If any portion of the payment is to be made in Company Shares, please consult
the Company prior to submitting this form as to the proper method of payment.



Upon receipt of the aggregate purchase price [(3) above], please issue the
certificates as follows:


(a)           In my name; or
 
(b)
In the name of my designated broker or dealer, to the extent the Company has
received in cash, certified check or wire transfer of immediately available
funds, the aggregate purchase price [(3) above] from such broker or dealer
acting at my direction.

 
 

--------------------------------------------------------------------------------


                           
 
               Please deliver the certificates (including those representing
excess shares submitted) and/or any excess cash to:
 



 
 

 Issue to:        Mail or deliver to:
 Name
 
   Name
 Address
 
   
 City
    
 State  Zip Code    City  State  Zip Code
 Social Security Number
 
   





Dated:
           
(Signature)

 
 

 
 

--------------------------------------------------------------------------------

